Marshall, Presiding Justice.
Johnny Isiah (sic) Prather is serving a life sentence for murder and two concurrent four-year sentences for aggravated assault and possession of a firearm by a convicted felon. Prather v. State, 247 Ga. 789 (279 SE2d 697) (1981). He has filed a pro se appeal from the order denying his “petition for production of copies of records,” in which he sought to have the Clerk of the Superior Court of Coweta County furnish him without cost a transcript of his trial and copies of all other *434trial records, for the purpose of his pending habeas corpus proceeding in Tattnall County.
Decided September 8, 1983.
Johnny Isiah Prather, pro se.
Arthur E. Mallory III, District Attorney, Blanchette Holland, Assistant District Attorney, Michael J. Bowers, Attorney General, for appellee.
“Even if the ‘petition’ stated a claim of right to a copy of the trial transcript for the purpose of habeas corpus (as to this, see McDowell v. Balkcom, 246 Ga. 611 (272 SE2d 280) (1980) and cits.), the ‘petition’ was properly denied on the ground that the petitioner had already been furnished a copy of the transcript in connection with his direct appeal. Mydell v. Clerk, Superior Court of Chatham County, 241 Ga. 24 (243 SE2d 72) (1978).” Jones v. State, 247 Ga. 426 (276 SE2d 613) (1981).

Judgment affirmed.


All the Justices concur.